             Case 2:18-cr-00057-DWA Document 82 Filed 01/28/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                     )
                                                  ) CR 18-57
                                                  )
        v.

CHARLES PAYNE

                                            OPINION AND ORDER

                                                    SYNOPSIS

        On November 8, 2018, Defendant pleaded guilty to violating 21 U.S.C. §§ 841(a)(1) and

(b)(c), and 18 U.S.C. §§ 922(g)(1) and (c)(1)(A)(i). Per the Bureau of Prisons inmate locator,

Defendant is presently housed at FCI Loretto, and his projected release date is October 28, 2023.

Previously, Defendant filed a a pro se Motion seeking home confinement or compassionate

release pursuant to 18 U.S.C. § 3582, which the Court denied by Order dated December 8, 2020

(“December 8 Order”). Before the Court is Defendant’s second pro se Motion, seeking

immediate transfer to home confinement. 1 The Government has responded. For the following

reasons, Defendant’s Motion will be denied.

                                                OPINION

        In the first instance, Courts within this Circuit have determined that they lack authority to

transfer Defendant from FCI Loretto to home confinement. See, e.g., United States v. Frazier,

No. 16-355, 2020 U.S. Dist. LEXIS 214574, at *8 (E.D. Pa. Nov. 17, 2020). As Defendant

appears to acknowledge, that authority rests with the Bureau of Prisons, rather than the courts.

        Construing Defendant’s Motion as requesting compassionate release rather than direct

transfer to home confinement, his request must be denied. A court may reduce a term of


1
 The Federal Public Defender declined to supplement Defendant’s past and present motions. Defendant’s Motion
has been assessed according to the liberal standards applicable to pro se submissions.

                                                      1
           Case 2:18-cr-00057-DWA Document 82 Filed 01/28/21 Page 2 of 4




imprisonment pursuant to 18 U.S.C. § 3582 if, after considering the factors set forth in 18 U.S.C.

§ 3553(a), to the extent that they are applicable, the court determines that “extraordinary and

compelling reasons warrant the reduction.” U.S.S.G. § 1B1.13. To merit compassionate release,

Defendant must show more than concerns about possibly being exposed to or contracting the

virus. See, e.g., United States v. Kealoha, No. 17-00555, 2020 U.S. Dist. LEXIS 117698, at *17

(D. Haw. July 6, 2020). Similarly, “the fact that COVID-19 is present in a correctional facility is

not alone sufficient to qualify an inmate for compassionate release ….” United States v. Rader,

No. 17-0089, 2020 U.S. Dist. LEXIS 128835, at *8 (D. Md. July 22, 2020).

        In this case, Defendant asserts that FCI Loretto suffered a COVID-19 outbreak the month

prior to his most recent filing on December 15, 2020, which has now decreased to fewer active

cases. He asserts that cases are underreported, because only symptomatic persons are tested at

the facility. He also describes the situation at FCI Loretto, which he feels is unsafe in terms of

the inability to social distance. At this time, the facility reports one positive inmate case and 16

positive staff cases. Bop.gov/coronavirus (accessed January 28, 2021). He reiterates his physical

conditions, namely asthma and a history of seizures.2 He does not assert that his conditions

have worsened or changed since the Court denied his previous Motion, and the information that

he has supplied about FCI Loretto does not materially affect the pertinent analysis. For the

reasons stated in this Court’s December 8 Order, Defendant’s Motion will be denied to the extent

that he seeks early release rather than home confinement.

                                                    CONCLUSION

        The Court, once again, does not minimize Defendant’s concerns or his situation; I am,

however, without the authority to order the relief sought. To the extent that he seeks relief other

2
  Defendant has submitted the BOP’s denial of his request for compassionate release/reduction in sentence, based on
a debilitating medical condition. This is not reason to deny Defendant’s Motion on exhaustion grounds. See, e.g.,
United States v. Davidson, No. 16-cr-00139, 2020 U.S. Dist. LEXIS 150887, at *34 (W.D. Pa. Aug. 20, 2020).

                                                         2
           Case 2:18-cr-00057-DWA Document 82 Filed 01/28/21 Page 3 of 4




than home confinement, that request will be denied on the same grounds as before. It remains

that Defendant’s original sentence remains sufficient, but not greater than necessary, to meet all

of the goals of sentencing. His Motion will be denied at this time. An appropriate Order

follows.

                                              BY THE COURT:



                                              _____________________________

                                              Donetta W. Ambrose
                                              Senior Judge, U.S. District Court
       Dated: January 28, 2021




                                                 3
           Case 2:18-cr-00057-DWA Document 82 Filed 01/28/21 Page 4 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                          )
                                       ) CR 18-57
                                       )
      v.

CHARLES PAYNE


                                      ORDER

      AND NOW, this 28th day of January, 2021, it is hereby ORDERED, ADJUDGED, and

DECREED that Defendant’s Motion for Compassionate Release is DENIED.


                                       BY THE COURT:



                                       _____________________________

                                       Donetta W. Ambrose
                                       Senior Judge, U.S. District Court




                                          4
